DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-30, 36 and 38-41 are allowable. Claims 31-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 6/16/2021, is hereby withdrawn and claims 31-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Yu on 6/1/2022.

The application has been amended as follows: 
Claim 31 has been amended as follows:
31.	A method of operating an injector device, the injector device including a housing for receiving a medicament cartridge, a needle unit comprising a needle, a first sleeve slidable along a longitudinal axis of the housing from a first position, in which the first sleeve conceals the needle, to a second position, in which the needle is exposed from an end of the first sleeve, wherein the first sleeve is configured to engage the needle unit so that, during use, movement of the first sleeve from the first position to the second position moves the needle unit from a primary position to a secondary position, and wherein, in the secondary position, the needle unit is located over an end of the medicament cartridge when the medicament cartridge is received in the injector device, and a second sleeve arranged to move telescopically with respect to the first sleeve, the first sleeve extending from the second sleeve when the first sleeve is in the first position, wherein the first sleeve extends into the housing and wherein the first sleeve is configured to be pressed against and contact an injection site to be moved from the first position to the second position, the method comprising:
moving [[a]] the first sleeve of the injector device relative to [[a]] the second sleeve of the injector device from [[a]] the first position to a needle unit engagement position, thereby causing [[a]] the needle unit of the injector device to move from [[a]]the primary position in which the needle unit is disengaged from [[a]] the cartridge of the injector device to [[a]]the secondary position in which the needle unit is engaged to the cartridge; and
moving the first sleeve with the second sleeve from the needle unit engagement position to [[a]] the second position to expose [[a]] the needle of the needle unit from [[an]] the end of the first sleeve.

Allowable Subject Matter
Claims 16-36 and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an injector device comprising a housing, a needle unit, a first sleeve, a second sleeve, wherein the first sleeve extends into the housing and wherein the first sleeve is configured to be pressed against an injection site to be moved from the first position to the second position in combination with other claimed limitations of claim 16. 
The closest prior art for an injector device is Helmer (WO 2015/185664 A1) as discussed in Final Rejection mailed on 3/22/2022 including a housing, a needle unit, a first sleeve, a second sleeve, wherein the first sleeve is configured to be pressed against an injection site to be moved from the first position to the second position but is silent regarding wherein the first sleeve extends into the housing.
Claims 17-30, 36 and 38-41 being dependent on claim 16 are also allowed.

Claim 31 has been amended to include all the claim limitations of claim 16. Therefore, claim 31 is also allowed. 
Claims 32-35 being dependent on claim 31 is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783